                    Case 6:19-ap-00030-KSJ             Doc 97      Filed 11/19/20       Page 1 of 2



                                                UNITED STATES
                                             BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF
                                          FLORIDA ORLANDO DIVISION
                                              www.flmb.uscourts.gov


 In re:                                                                         Case No. 6:18-bk-6821-KSJ
                                                                                Chapter 7

                                                                                District Court Case No.
                                                                                6:20-cv-02117-Orl-40

 DON KARL JURAVIN,

             Debtor(s)            /




FEDERAL TRADE COMMISSION,

_______Plaintiff(s)_________/




 vs.                                                                            Adv. Pro. No. 6:19-ap-00030-KSJ



DON KARL JURAVIN,

             Defendant(s)             /


                       TRANSMITTAL OF NOTICE OF APPEAL TO DISTRICT COURT

       This is an appeal pursuant to 28 U.S.C. §158(a) from a judgment, order or decree of the Bankruptcy Court
       entered in this adversary proceeding.

       Notice of Appeal filed by Don Karl Juravin on November 10, 2020, (Doc. No. 92)
       Title of the order appealed is Memorandum Opinion Finding Debt not Dischargeable (Doc. No. 88) and
       Final Judgment in Favor of Plaintiff (Doc. No. 89) entered on October 27, 2020.

       The party or parties included in the appeal to the District Court are:

       APPELLANT: Don Karl Juravin
              15118 Pendio Drive
              Montverde, FL 34756

ATTORNEY: Aldo G Bartolone, Jr
                  Case 6:19-ap-00030-KSJ            Doc 97      Filed 11/19/20    Page 2 of 2

              1030 North Orange Avenue, Suite 300
              Orlando, FL 32801
              (407) 294-4440

APPELLEE: Federal Trade Commission
          600 Pennsylvania Ave NW CC-9528
          Washington, DC 20580

ATTORNEY: Kimberly L Nelson and Michael P Mora
          Federal Trade Commission
          600 Pennsylvania Avenue Northwest
          Washington, DC 20580
          (202) 326-3304

The items included in this transmittal pursuant to Fed. R. Bankr. P. 8003 are:
        ▪   Notice of Appeal


  The debtor's county of residence is Lake county, Florida.


 DATED on November 16, 2020.


                                                                               FOR THE COURT
                                                                     Sheryl Loesch, Clerk of Court
                                                              George C. Young Federal Courthouse
                                                              400 W Washington Street, Suite 5100
                                                                               Orlando, FL 32801
